DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 & 4-11 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 now requires "a carrier… movable between an extended position and a retracted position" (i.e. the carrier itself is movable between positions), "a plurality of pockets [in] an outer surface of the carrier, each pocket formed by two opposing sides with a base and an opening therebetween, the sides located at longitudinal ends of each pocket" and "a plurality of inserts… disposed on the base of a corresponding pocket [and being] moveable longitudinally within the pocket between the opposing sides" (i.e. the inserts are longitudinally movable in the pockets on the also-movable carrier). The examiner also notes the newly recited "opening" between "two opposing sides" (180o, fig 5B of the present case).
The closest prior art identified by the examiner for the above limitations remains US 2015/0292283 (Lemm). see the non-final rejection mailed 2/22/2022 for its use in the rejection. While Lemm discloses an insert which is longitudinally movable (transition between figs 1 & 5; abstract) relative to a movable carrier (18), the "opening" in which the insert sits does not have "two opposing sides" between which the insert moves longitudinally. Rather the "sides" are lateral sides, and there are no longitudinal sides, shown by the insert extending out of the pocket in fig 3. Further, there is no "opening" in the base between the "two opposing sides" as now claimed.

US 6,681,858 (Streater) teaches a "grapple carrier 104" that has an opening therethrough (to accommodate "key 110" (fig 7), with an insert / "grapple 106" thereon. However, "grapple carrier 104" is not movable (secured by "bearing 108"), there are not a plurality of pockets on the carrier with the claimed structure (as similarly described for Lemm above), and there is only one opening. Further, "grapple 106" is a unitary element, so there are not "a plurality of inserts".

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676